Citation Nr: 0713603	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
prior to September 26, 2003, and a rating in excess of 40 
percent since September 26, 2003, for disc disease of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for 
intervertebral disc syndrome of the lumbar spine and assigned 
a 20 percent rating effective September 2, 1999.

In December 2005, the Board remanded the appeal for further 
development.  In a December 2006 rating decision, the RO 
increased the rating for the veteran's disability to 40 
percent effective September 26, 2003.  Thus, the Board has 
characterized the issue as listed on the title page.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the symptomatology for the 
veteran's low back condition more nearly approximated severe 
limitation of motion of the lumbar spine.

2.  Pronounced intervertebral disc syndrome has not been 
shown, nor does the evidence indicate incapacitating episodes 
having a total duration of at least 6 weeks.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for a lumbar disc 
disease have been met since September 2, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for a rating in excess of 40 percent for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for a higher initial 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claim.  In 
addition, in a March 2006 letter, the RO provided notice of 
the information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal.  
The claim was last readjudicated in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's lumbar disc disease condition has been 
evaluated as 20 percent disabling under Diagnostic Code 5293 
prior to September 26, 2003, and 40 percent disabling under 
Diagnostic Code 5243 since September 26, 2003.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.  

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
December 23, 2002, to September 25, 2003), Diagnostic 
Code 5243 (effective September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent evaluation requires evidence 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

III.  Analysis

With respect to the period prior to September 26, 2003, the 
Board finds that the evidence supports a rating of 40 percent 
since September 2, 1999, the effective date of the award of 
service connection.  In support of this finding, the Board 
notes the following evidence of record.  

A May 1999 VA treatment note reflects the following range of 
motion of the thoracolumbar spine: forward flexion to 35 
degrees, extension to 10 degrees, left lateral flexion to 10 
degrees, and right lateral flexion to 10 degrees.

An August 2000 private medical report reflects forward 
flexion to 60 degrees, left lateral flexion to 10 degrees, 
and right lateral flexion to 10 degrees.

An October 2001 VA examination report reflects forward 
flexion to 50 degrees, extension to 10 degrees, and left and 
right lateral flexion to 20 degrees.

A January 2002 VA examination report reflects forward flexion 
to 30 degrees, extension to 10 degrees, and left and right 
lateral flexion to 20 degrees.

The Board notes that the May 1999 and January 2002 evidence 
clearly support a finding of severe limitation of motion.  
While the records in August 2000 and October 2001 suggest 
only moderate limitation of motion, treatment records during 
this time note continued complaints of pain and functional 
impairment, and reveal increases in medication due to pain.  
Thus, resolving all doubt in favor of the veteran, the Board 
finds that the evidence more nearly approximates the criteria 
for a 40 percent evaluation under Diagnostic Code 5292 based 
on severe limitation of motion, and has since September 1999.  
38 C.F.R. §§ 4.7, 4.40, 4.45; see DeLuca, supra.  

The Board further finds, however, that an evaluation in 
excess of 40 percent is not warranted.  First, there is no 
evidence of unfavorable ankylosis, so there is no basis for a 
higher rating based on limitation of motion.  38 C.F.R. 
§ 4.71.  Second, a higher rating is not warranted under any 
version of Diagnostic Code 5293/5243 for intervertebral disc 
syndrome.  

While the veteran has been diagnosed with lumbar disc 
disease, the record fails to show sufficient symptomatology 
to warrant a 60 percent evaluation for intervertebral disc 
syndrome under the old or revised criteria.

In this regard, although an October 2001 VA examination 
report reflects complaints of pain radiating into the left 
hip down to the foot, examination revealed normal sensory, 
motor, and reflex testing, and the diagnosis specifically 
noted no clear radiculopathy at the time.  Additionally, a 
June 2003 private medical record reflects complaints of 
radicular symptoms in the right leg, but examination showed 
grossly intact sensory, motor, and reflex testing.  Thus, 
pronounced intervertebral disc syndrome with symptoms 
compatible with sciatic neuropathy have not been shown to 
warrant a higher rating under the old rating criteria.

Under the revised rating criteria, the evidence does not show 
the veteran suffers from incapacitating episodes having a 
total duration of 6 weeks or more.  On the September 2006 
examination, the veteran reported that she had incapacitating 
episodes several times during the past 12 months and that 
flare ups usually last 24 hours.  However, there is no recent 
evidence showing she has been prescribed bed rest to treat 
her low back condition, nor does the evidence suggest 
incapacitating episodes having a total duration of at least 6 
weeks.  Thus, a higher evaluation is not warranted on based 
on incapacitating episodes. 

Finally, the Board has considered whether a separate rating 
for neurological symptoms is warranted.  While the evidence 
does show the veteran complaining of radiating pain, numbness 
and tingling in the left lower extremity, the October 2006 VA 
neurological examination report showed normal sensory and 
reflex testing, although some mild decrease in motor strength 
in the left lower extremity was noted; however, the examiner 
opined that the findings were less likely related to her 
service-connected low back condition.  Thus, a separate 
rating for neurological disability is not warranted.

In summary, while the evidence supports a 40 percent rating 
throughout the appeal period, the preponderance of the 
evidence is against an even higher rating.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An initial rating of 40 percent for lumbar disc disease since 
September 2, 1999 is granted. 

A rating in excess of 40 percent for lumbar disc disease is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


